Citation Nr: 0726590	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran had active military service from March 1973 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran subsequently perfected this appeal.  
The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in March 2007.  

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claim, however, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.


FINDINGS OF FACT

1.  The RO denied reopening a service connection claim for 
herniated intervertebral disc at L4-5 and L5-S1 in March 
2004; the veteran did not file a timely appeal following 
appropriate notice.

2.  New evidence received since the March 2004 decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection.  

3.  Resolving all doubt in the veteran's favor, degenerative 
disc disease of the lumbosacral spine is linked to service.  


CONCLUSIONS OF LAW

1.  The March 2004 RO decision, which denied a claim to 
reopen the veteran's service connection claim for herniated 
intervertebral disc at L3-4 and L5-S1, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  The evidence received since the March 2004 RO decision is 
new and material, and the service connection claim for 
herniated intervertebral disc at L3-4 and L5-S1 is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  Resolving all doubt in the veteran's favor, degenerative 
disc disease of the lumbosacral spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the RO denied the veteran's service 
connection claim for low back disability in a February 1985 
rating decision.  The veteran applied to reopen his claim in 
September 2002, but the RO denied reopening a service 
connection claim for herniated intervertebral discs at L4-5 
and L5-S1 in a March 2004 decision.  The veteran was advised 
of his procedural and appellate rights that same month; 
however, he did not appeal.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  The veteran filed a new 
claim in May 2004, which is the issue currently on appeal.   

While the RO determinations are final, if new and material 
evidence is presented or secured with respect to these 
claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial, and must raise a reasonable possibility of 
substantiating the claim. In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As the last final disallowance of the veteran's service 
connection claim was a March 2004 rating decision, the Board 
must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to the decision.

The March 2004 rating decision denied the veteran's claim 
finding that the evidence did not establish that chronic 
lower back disability had its onset in service.  

Upon review, the Board finds that the veteran has submitted 
new and material evidence since the March 2004 rating 
decision sufficient to reopen his service connection claim.  
In testimony before the undersigned Judge in March 2007, the 
veteran's spouse indicated that she met the veteran while he 
was in service.  (T. 13).  She testified that at that time he 
complained to her about having back problems after carrying 
equipment.  (T. 13).  She stated he complained several times 
about back problems to her in service.  (T. 13).  She also 
stated that the veteran continued to have back problems after 
service.  (T. 13).   

The spouse's testimony tends to show that the veteran had 
problems with his lower back in service as a result of 
carrying equipment and that he has had chronic back problems 
since service.  This new evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  It raises a reasonable possibility 
of establishing the claim.  Id.  Therefore, the evidence can 
be considered new and material for the purpose of reopening 
the service connection claim for herniated intervertebral 
disc at L4-5 and L5-S1.  Accordingly, the claim is reopened.

The Board has reopened the veteran's service connection claim 
for herniated intervertebral disc at L4-5 and L5-S1 in this 
decision, and will now consider the veteran's claim on the 
merits.

Upon review, the evidence demonstrates a current lower back 
disability.  A VA examination report dated in August 2003 
diagnosed herniated intervertebral disc at L4-5 and L5-S1 as 
shown by recent MRI (March 2003).  A VA examination report 
dated in September 2005 revealed an assessment of 
degenerative disease of lumbosacral spine with radiculopathy.    

The record also establishes that the veteran had lower back 
problems in service.  The veteran testified that he hurt his 
lower back in service while carrying heavy equipment up 
entrance ladders.  (T. 3).  He indicated that he hurt his 
back on many occasions.  (T. 3).   As noted above, the 
veteran's spouse testified that the veteran informed her in 
service that he hurt his back carrying equipment.  The 
veteran also testified that he fell on ice in service. (T. 
7). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 2007-7029 (Fed. Cir. 2007).  In this case, the Board 
finds that the veteran's lay testimony describing the back 
pain from carrying heavy equipment and hurting his back when 
he fell on the ice in service, and chronicity of his lower 
back problems are credible and supported by a later 
diagnosis.  Id. 

A review of his service medical records demonstrates the 
veteran complained of occasional back pain in October 1977 
and August 1980.  In a June 1980 report of medical 
examination, it was reported that the veteran had a 5 year 
history of low back pain and clinical findings were abnormal, 
noting findings of lumbar lordosis.  When seen in August 
1980, it was reported that the veteran had paresthesia in the 
right lower extremity in the L-4 distribution.  The veteran 
also complained of recurrent back pain on separation 
examination in January 1982.  

While no abnormal clinical findings were noted on evaluation 
in January 1982, the veteran continued to complain of 
recurrent back pain soon after separation from service.  A 
February 1996 clinical entry noted sensory radiculopathy of 
the fourth lumbar vertebra.  There was decreased sensation to 
light touch and pin prick in the L-4 distribution on 
examination.  This was a similar finding to that made on the 
August 1980 service medical record.  In a 1997 VA medical 
record, the veteran complained that he injured his lower back 
when he fell on ice in service.  This evaluation was 
performed years before the veteran applied to reopen his 
service connection claim.  

An August 2003 VA examination report indicated that the 
veteran's back symptoms were significant from the first 
injury on active duty but their significance was not 
appreciated.  The radiculopathy and the recurring symptoms 
show the clinical importance of the radiculopathy.  The 
physician opined that his back problems and its 
manifestations now show definitely from his injury on active 
duty.  The August 2003 VA physician discussed the veteran's 
current lower back problems, and gave a  detailed account of 
the veteran's in-service lower back injury on ice and 
carrying of heavy equipment.  It is also reflected that the 
veteran's claims file was reviewed by the physician.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the August 2003 VA physician's opinion 
to be probative evidence.  The VA physician based the opinion 
on evaluation of the veteran and a review of the records, 
which support his rationale.  

A VA examination report was  performed in September 2005.  
The physician noted that the service medical records refer to 
back pain, but do not show treatment for a back injury.  The 
physician stated that he could not resolve the issue of 
etiology essentially because there were no entries to in the 
file to support a service-related injury.  However, the Board 
has found the veteran's testimony credible that he injured 
his back in service.  

Mindful of the delay between treatment for lower back 
problems after service discharge, and the veteran's admission 
of an intercurrent injury to his hip and lower back in 1994 
(T. 5), the Board finds that the evidence is in equipoise.  
Resolving doubt in the veteran's favor, the Board finds that 
the herniated intervertebral disc at L4-5 and L5-S1 is linked 
to service.  38 C.F.R. § 3.102 (2006).  Accordingly, the 
Board finds that the veteran is entitled to service 
connection.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claim, it is the 
Board's conclusion that the law does not preclude the Board 
from adjudicating such service connection claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting the veteran's service connection claim.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).




ORDER

New and material evidence has been received to reopen a 
service connection claim for a low back disability.    

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


